TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-16-00281-CV



                                     Elicia Bailey, Appellant

                                                 v.

                                    Jeremy Gasaway, Appellee



         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 10-3175-FC4, HONORABLE JOHN McMASTER, JUDGE PRESIDING




                             MEMORANDUM OPINION

PER CURIAM

                       On October 24, 2016, this Court received a letter from the official court

reporter for the County Court at Law No. 4. The court reporter advised this Court that he had

been unable to locate exhibits in regards to the reporter’s record. Accordingly, on this Court’s

motion, we abate this appeal for thirty days and remand the cause to the County Court at Law

No. 4 to address the missing exhibits. See Tex. R. App. P. 34.6(f). All appellate deadlines will

be tolled during the period of abatement. Absent further order of this Court, this appeal will be

automatically reinstated 30 days from the date of this order.



Before Chief Justice Rose, Justices Goodwin and Bourland

Abated and Remanded

Filed: October 31, 2016